Journal Entries (1826-30): Journal 4: (1) Agreement to extend time to plead, answer, or demur filed *p. 113; (2) continued *p. 116; (3) rule to plead, answer, or demur; copy of rule ordered published *p. 122; (4) motion to appoint guardian ad litem granted; rule to plead, answer, or demur *p. 122; (5) motion to set demurrer for hearing *p. 153; (6) demurrer withdrawn; leave given to plead, answer, or demur *p. 182; (7) demurrer withdrawn, continued *p. 216; (8) motion for reference to take testimony *p. 228; (9) motion to take bill as confessed *p. 233; (10) bill taken as confessed, reference to take testimony *p. 246; (11) rule of reference extended *p. 290; (12) motion for rule to answer interrogatories *p. 332; (13) rule to answer interrogatories *p. 356; (14) motion to dismiss bill, motion for reference to master *p. 339; (13) leave granted to put in further answers to interrogatories *p. 366; (16) argument heard *p. 373; (17) case argued, submitted *p. 374; (18) referred to master *p. 400; (19) master’s report confirmed nisi, decree passed nisi *p. 403; (20) rule confirming master’s report made absolute, decree signed *p. 427.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) stipulation to extend time to plead, answer, or demur; (3) motion for rule to plead, answer, or demur, and for publication of rule; (6) motion for appointment of guardian ad litem; (7) copy of rule to plead, etc.; proof of service; (8) demurrer to bill, stipulation for withdrawal of demurrer; (9) affidavit of publication of notice to appear, etc.; (10-11) stipulations to extend time for answer; (12) answer of D. C. McKinstry; (13) replication to answer of D. C. McKinstry; (14) motion for reference to take testimony; (13) motion to take bill as confessed; (16) draft of decree pro confesso; (17) clerk’s certificate re pleadings filed; (18) memoranda of objections to testimony; (19) deposition envelope; (20) depositions of Thomas Coquillard, Jacques Bourgeas, and Louis Peltier; (21) release marked ■ “A”; (22) interrogatories to complainants; (23) motion for rule to answer interrogatories and to extend reference; (24) subpoena; (23) answers to interrogatories; depositions of Louis Peltier, Randall S. Rice, and Alexander D. Fraser; (26) motion to dismiss bill; (27) motion for reference to master; (28) motion for rule to answer interrogatories; (29) stipulation for taking testimony; (30) answer of Robert Abbott to interrogatories; (31) answer of James Abbott to interrogatories; (32) exception to answer of James Abbott; (33) draft of order of reference to master; (34) copy of reference to master; (33) obligation and mortgage—Alexis Coquillard to Robert and J ames Abbott.
Chancery Case 74 of 1826.